Citation Nr: 1711582	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for type II diabetes mellitus, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to May 1968, and from July 1968 to April 1974.  He died in June 2007, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) in White River Junction, Vermont.  

When this case was before the Board, in February 2014 and August 2015, it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is again required before the Appellant's claims are decided.  Initially the Board observes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the prior Board remands, deck logs and unit histories, even though not physically attached to the claims file, may constitute "service department" records that constitute new and material evidence within the meaning of 38 C.F.R. § 3.156(c)(ii) (2013) ("Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records"); Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the Joint Services Records Research Center (JSRRC) constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring reconsideration of the claim). 

In the February 2014 Board remand the RO was instructed to contact the JSRRC, National Archives and Records Administration (NARA), or other appropriate repository to obtain the deck logs for the U.S.S. Hollister (DD-788) for the period of June 1969 to June 1970.  The RO was specifically instructed to determine whether the Hollister entered into inland waterways of the Republic of Vietnam, or alternatively, whether troops disembarked from the Hollister to conduct investigation missions of sampans on the inland waterways.  

To date, deck logs have only been obtained for the period of February 21, 1970 to March 3, 1970.  In a May 2014 response, NARA indicated only those records were being provided, because during the dates requested from October to December 1969, the ship was not near the coast of Vietnam.  However, a review of the Veteran's official military personnel file (OMPF) shows he was awarded the Vietnam Service Medal based on his presence in the contiguous waters of Vietnam aboard the Hollister from November to December 1969.  Since these deck logs appear to exist, and there is a potential these logs could assist in corroborating the Veteran's reports, all deck logs for the period of June 1969 to June 1970 must be obtained.  

Further, the Board also notes a March 2014 historical records response from the JSRRC.  In the response, the JSRRC found no evidence in the historical records to establish the Hollister "docked, transited inland waterays, or that ships personnel stepped foot in the Republic of Vietnam."  However, the Board notes the JSRRC limited the review to 1969.  As noted in the August 2015 Board remand, the limited deck logs that have been obtained from February to March 1970 do show the Hollister anchored in Qui Nhon Harbor on several occasions.  Since there is also a potential that additional historical records may confirm the Veteran's reports that he disembarked the Hollister to inspect sampans on the inland waterways, the RO should also obtain a historical records analysis from the JSRRC for the period of January to June 1970.  

As also noted in the Board's August 2015 remand, the Court of Appeals for Veterans Claims recently held VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water," was inconsistent with the purpose of VA regulations pertaining to the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court determined a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate the likelihood that non-inland water way veterans were exposed to herbicides, in accordance with 38 C.F.R. § 3.307(a)(6)(iii).  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  The determination of where to draw the line between offshore and inland waterways as delineated in the M21-1 Manual is neither facially arbitrary nor inconsistent; however, the basis for this line must be articulated.  Further, the Board notes the RO has not performed a fact-based assessment of whether the Veteran was likely exposed to herbicides aboard the USS Hollister following the above-noted Court decision.  Rather, in a November 2016 supplemental statement of the case, the RO merely cited to boilerplate language noted in VBA guidance on Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Specifically, the RO stated that in order to promote consistent application of the terms "inland waterway," VA has determined open water bays, such as Ganh Rai Bay and Qui Nhon Bay Harbor, that once were once considered inland waterways, are now being considered open water bays.  This in no way is a fact-based assessment of whether this Veteran was exposed to herbicides even with regards to his service in offshore areas, as was required by the Board's August 2015 remand.  Following the above-noted development, this fact-based assessment should be conducted.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Appellant's claims, to specifically include any deck logs for the U.S.S. Hollister for the period of June 1969 to February 1970 and March 1970 to June 1970, as well as a historical records assessment from the JSRRC for the period of January 1970 to June 1970.  Specifically inquire and assess whether any records either estabslish the Hollister entered into inland waterways of the Republic of Vietnam, or alternatively, indicate troops disembarked from the Hollister to conduct investigation missions of sampans on the inland waterways.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After determining the locations of the U.S.S. Hollister when the Veteran served aboard the ship, review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  Specifically address the likelihood that the Veteran was exposed to herbicides while serving aboard the U.S.S. Hollister in accordance with 38 C.F.R. § 3.307(a)(6)(iii).  In particular, indicate whether there is sufficient evidence to concede the Veteran's service in the Republic of Vietnam or in the inland waterways of Vietnam.  If not, then determine whether the U.S.S. Hollister served within sufficient proximity to Vietnam, as to be classified as having served in the "in the waters offshore" the Republic of Vietnam.  Provide a complete fact-based explanation of how and why this determination was made.  

3.  After completion of the above, readjudicate the Appellant's claims.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.







The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




